*500ORDER
PER CURIAM.
Joseph Niggemann (hereinafter, “Mov-ant”) was convicted of stealing, third offense, Sections 570.030 and 570.040 RSMo (2000). Movant was sentenced to fifteen years imprisonment. This Court affirmed his conviction. State v. Niggemann, 39 S.W.3d 571 (Mo.App. E.D.2001).1
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges that the trial court did not have jurisdiction to enter a judgment or sentence for felony stealing and his appellate counsel failed to assert this error on direct appeal.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Rule 29.15(k); State v. Link, 25 S.W.3d 136, 148 (Mo. banc 2000). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).

. Movant spelled his surname differently in his direct appeal.